Citation Nr: 1544296	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  98-07 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a chronic respiratory disability, diagnosed as asthma, chronic obstructive pulmonary disease (COPD), allergic rhinitis and acute respiratory distress.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION


The appellant is a Veteran who served on active duty from January 1975 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially this matter was before the Board on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. (Jurisdiction of the matter at the RO level has since been transferred to the RO in San Diego, California.)  

An April 2009 Board decision denied the claim on appeal.  The Veteran appealed that decision to the Court, resulting in a January 2010 Joint Motion for Remand (JMR) by the parties.  By a January 2010 Order, the Court remanded the matter for compliance with the instructions in the JMR.  In October 2010, the Board remanded this case for additional development consistent with the directives of the JMR.

In December 2014, the case was remanded by the Board so that the Veteran could be scheduled for a formal hearing on appeal.  Hearings were scheduled for April 2015, August 2015, and September 2015.  After several postponements by the Veteran, he failed to appear for the scheduled September 2015 hearing.  


FINDINGS OF FACT

1.  During service, the Veteran was treated for diagnosed acute respiratory disease.  

2.  No injury, chronic disease, or chronic symptoms of a respiratory disorder were manifested during service.  
	
3.  The Veteran did not continuously manifest symptoms of a chronic respiratory disorder in the years after service.  

4.  A chronic respiratory disorder is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

A chronic respiratory disorder, including asthma, COPD, allergic rhinitis, or acute respiratory distress, was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, August 2005 and May 2006 letters provided certain essential notice prior to the readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  August 2005 and May 2006 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  A February 2009 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including all available private treatment records that were identified as pertinent by the Veteran, have been secured.  While it is noted that some of the records identified by the Veteran have not been associated with the claims file, the records custodians responsible for maintenance of these records have certified that they are no longer available.  The RO did not arrange for a VA examination for the claimed disability because such was not warranted.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Simply stated, the standards of McLendon are not met in this case.  In this regard, it is noted that there is no evidence of a chronic respiratory disorder during service, evidence establishing an event, injury or disease occurring during service, or indications of a disability or persistent or recurrent symptoms of a disability that may be associated with the Veteran's service.  As such, VA's duty to assist is met and the Board will address the merits of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Chronic Respiratory Disability

The Veteran contends that service connection should be established for a chronic respiratory disability, which has been variously diagnosed as an acute respiratory disease, asthma, COPD, and allergic rhinitis.  He asserts that his STRs show treatment for a respiratory disorder while he was on active duty, which was diagnosed as an acute respiratory disease.  

After review of the record, the Board finds that there was no injury, chronic disease, or chronic symptoms of a respiratory disorder manifested at any time during service.  In this regard, it is noted on examination for entry upon active duty, no pertinent abnormality was noted.  STRs show that during service, in January 1975, the Veteran was treated for complaints of a cough and sore throat.  Examination revealed enlarged cervical nodes and exudate on the palate or tonsils.  A chest x-ray study showed increased bronchial markings.  The Veteran was treated with aspirin, with no further medication indicated.  The diagnosis was acute respiratory disease.  STRs show that the Veteran was treated for a sore throat again in February 1975 at which time examination of the lungs was described as "OK."  No respiratory complaints were noted during an April 1975 evaluation for blurred vision.  In April 1975, at the time of separation from service, the Veteran indicated that there had been no change in his medical condition since his last examination.  Thus, the record shows that the Veteran was treated for an acute respiratory disorder in January 1975, with no residuals shown on examinations in February and April 1975.  

After review of the record, the Board finds that the Veteran did not continuously manifest symptoms of a chronic respiratory disorder in the years after service.  Review of the records of treatment in the years subsequent to service first show treatment for a respiratory disability, then diagnosed as asthma, in the late 1990's.  Private records of treatment for a disability unrelated to this appeal, dated in January 1998, show that the Veteran reported no history of allergies, but did report a past history of asthma.  At that time, he denied current problems with his lungs.  

In correspondence received from the Veteran, he has given several dates of the onset of his respiratory disability.  For example, in a statement received in August 2011, he stated that he was treated for asthma beginning in 1982, when he was first incarcerated in California.  In a statement received by VA in February 2012, the Veteran reported that he had his first serious breathing attack while in the Los Angeles County Jail in 1978.  As the Veteran has given inconsistent statements regarding the onset of his respiratory disability, and has not stated that he had continuous respiratory symptoms since his discharge from service, there is no basis for a finding of continuity of symptoms since service.  While several lay statements have been submitted that indicate that the Veteran was in good health prior to his entry into service, there is no support for findings of continuous symptoms since his discharge.  

The Board's finding is further supported by the lack of post-service evidence showing respiratory problems until 1997, over two decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of respiratory complaints, symptoms, or findings for two decades between the period of active service and his first documented respiratory problems is itself evidence which tends to show that a chronic respiratory disease did not have its onset in service or for years thereafter.  

Finally, the Board finds that there is no demonstration that the Veteran's current, chronic respiratory disorder is causally related to any in-service event.  In this regard, it is noted that the only medical evidence that may be construed to indicate a relationship with service is a December 2014 treatment report from the Department of Correction which shows that the Veteran developed asthma as an adult while in the United States Army and that he currently used an inhaler whenever he wheezes.  He also complained of vertigo, which occurred intermittently, primarily when his nasal passages became stopped up.  The assessments were history of asthma and vertigo, etiology unclear.  The statement of this private physician is based upon the history as provided by the Veteran, a history that is not found credible by the Board.  The history is not credible because it is inconsistent with the other, more contemporaneous lay and medical evidence bearing on the question of in-service injury and symptoms of post-service symptoms.  The Board has not discounted the history simply because it is from the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  The mere recitation of his history does not constitute competent medical evidence of a connection with service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
  
For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic respiratory disability, diagnosed as asthma, COPD, allergic rhinitis and acute respiratory distress, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


